               Case 2:19-cr-00050-MCE Document 37 Filed 01/13/21 Page 1 of 4



1 LAW OFFICE OF TODD D. LERAS
  Todd D. Leras, CA SBN 145666
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 504-3933

4    Attorney for Defendant
     KYUNG KONG
5

6

7

8
                                   IN THE UNITED STATES DISTRICT COURT
9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                               CASE NO. 2:19-CR-050 MCE
12
               Plaintiff,                                    STIPULATION AND ORDER CONTINUING
13                                                           STATUS CONFERENCE AND EXCLUDING
                             v.                              TIME UNDER THE SPEEDY TRIAL ACT
14
     KYUNG MIN KONG,
15
               Defendant.                                    Date: January 14, 2021
16                                                           Time: 10:00 a.m.
                                                             Court: Hon. Morrison C. England, Jr.
17

18
             It is hereby stipulated and agreed by and between plaintiff United States of America and
19
     defendant Kyung Kong, through their respective attorneys, that the status conference set for
20
     January 14, 2021, shall be continued by the Court to April 22, 2021, at 10:00 a.m., to allow
21
     defense counsel to continue review of discovery produced by the United States, conduct
22
     counsel’s independent investigation into the facts and applicable law, interview witnesses, consider a
23
     proposed pretrial resolution, and otherwise prepare the client’s defense.
24
             The government has produced to defense counsel voluminous discovery, including bank
25
     records, audio recordings, and photographs, comprising more than 24,000 pages of material. Mr.
26
     Kong’s first language is Korean. He has proficient English language skills, but he frequently relies
27
     on the assistance of a Korean interpreter, including at court appearances, to ensure that he fully
28
                                                            1
     STIPULATION & ORDER
30
                Case 2:19-cr-00050-MCE Document 37 Filed 01/13/21 Page 2 of 4



1    understands what is happening with his case.

2             Mr. Kong is housed at the Wayne Brown Correctional Facility in Nevada City, California.

3    Any client visits by counsel or the defense investigator therefore require a one-way trip of about 65

4    miles from downtown Sacramento. The government has provided the defense with a proposed plea

5    agreement.

6             The charge schemed involves, among other allegations, the creation of fake bank accounts

7    and later withdrawal of money based on the deposit of insufficient fund checks into the accounts.

8    Participants in the scheme established accounts at numerous banks and operated in several

9    jurisdictions in California and other states, including Colorado, Louisiana, New Jersey, Utah, and

10   Washington. The case is one accurately described as involving investigation that is nation-wide in

11   scope.

12            Since the beginning of March 2020, a series of national, state, and local events has unfolded

13   related to the virus designated as COVID-19. This Court has issued General Orders 612, 617, 618,

14   624, and 628, all of which restrict public access to federal courthouses within the district, to slow the

15   spread of COVID-19. General Order 628, the most recent order related to courthouse restrictions,

16   extends closure of courthouses in the district until early April 2021.

17            On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-33-20

18   requiring that all those not engaged in critical infrastructure functions shelter in place. An easing of

19   shelter in place restrictions occurred in the summer as the number of infections reduced or remained

20   stable. The easing of restrictions has been rescinded due to a spike in new COVID-19 infections,

21   including in the Sacramento region. Restrictions resulting from efforts to mitigate the spread of

22   COVID-19 have delayed and complicated the parties’ efforts to prepare this matter for a potential

23   negotiated resolution. The parties nevertheless believe that they are making progress toward

24   resolution of this matter. Continuance of the status conference is requested to allow additional time

25   for preparation due to the restrictions imposed addressing the ongoing public health crisis.

26            Given the volume of discovery, the language issues, the travel required for client meetings,

27   and the extensive geographic scope of the charges scheme, counsel for Kyung Kong requests

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                           2
30
                 Case 2:19-cr-00050-MCE Document 37 Filed 01/13/21 Page 3 of 4



1    additional time to prepare. The government does not oppose the request. Defense counsel further

2    requests that time be time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(iv) and Local

3    Code T4. The time exclusion includes the period from January 14, 2021, up to and including April

4    22, 2021.

5           Assistant U.S. Attorney Audrey Hemesath has reviewed this stipulation and authorized

6    Attorney Todd D. Leras via email to sign it on her behalf.

7

8           Dated: January 11, 2021                         /s/ Todd Leras
                                                            ___________________________
9                                                           TODD LERAS
                                                            Attorney for defendant
10                                                          KYUNG KONG
11

12          Dated: January 11, 2021                         MCGREGOR W. SCOTT
                                                            United States Attorney
13
                                                            /s/ Audrey Hemesath
14                                                  By:     _______________________
                                                            AUDREY HEMESATH
15
                                                            Assistant United States Attorney
16                                                          (Per email authorization)

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                         3
30
               Case 2:19-cr-00050-MCE Document 37 Filed 01/13/21 Page 4 of 4



1                                                       ORDER

2            The Court, having received, read, and considered the stipulation of the parties, and good

3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

4    hereby ORDERED that the presently set January 14, 2021 status conference hearing shall be

5    continued to April 22, 2021, at 10:00 a.m.

6            Based on the representations of the parties in their stipulation, the Court finds that:

7    (1) the failure to grant this requested continuance would deny defense counsel reasonable time

8    necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

9    ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   the date of this stipulation, January 11, 2021, up to and including the April 22, 2021 status

14   conference hearing, shall be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local

15   Code T4 to allow defense counsel reasonable time necessary to prepare.

16           IT IS SO ORDERED.

17   Dated: January 12, 2021

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          4
30
